UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 November 12, 2014 Date of Report (Date of Earliest Event Reported) AMES NATIONAL CORPORATION (Exact Name of Registrant as Specified in its Charter) IOWA 0-32637 42-1039071 (State or Other Jurisdiction of (Commission File Number) (I.R.S. Employer Incorporation or Organization) Identification No.) AMES, IOWA 50010 (Address of Principal Executive Offices) Registrant’s Telephone Number, Including Area Code: (515) 232-6251 NOT APPLICABLE (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On November 12, 2014, the Company announced a stock repurchase program commencing on November 13, 2014. A copy of the press release dated November 12, 2014, is attached as Exhibit 99.1. On November 12, 2014, the Company announced the declaration of a cash dividend. A copy of the press release dated November 12, 2014 is attached as Exhibit 99.1. Item 9.01 Financial Statement and Exhibits (d)The following exhibit is furnished as part of this Report. Exhibit No. Description News Release dated November 12, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. AMES NATIONAL CORPORATION Date: November 13, 2014 By: /s/ Thomas H. Pohlman Thomas H. Pohlman, Chief Executive Officer and President
